Exhibit 10.1

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (the “Agreement”), dated as of                 
    , 20         , between Salarius Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), and                  (“Indemnitee”).

W I T N E S S E T H:

WHEREAS, Indemnitee is either a member of the Board of Directors of the Company
(the “Board of Directors”) or an officer of the Company, or both, and in such
capacity or capacities, or otherwise as an Agent (as hereinafter defined) of the
Company, is performing a valuable service for the Company; and

WHEREAS, the Company is aware that competent and experienced persons are
increasingly reluctant to serve as directors or officers of corporations or
other business entities unless they are protected by comprehensive
indemnification and liability insurance, due to increased exposure to litigation
costs and risks resulting from their service to such corporations, and because
the exposure frequently bears no reasonable relationship to the compensation of
such directors and officers; and

WHEREAS, the Board of Directors of the Company has concluded that, to retain and
attract talented and experienced individuals to serve or continue to serve as
officers or directors of the Company or as an Agent, and to encourage such
individuals to take the business risks necessary for the success of the Company,
it is necessary for the Company contractually to indemnify directors, officers
and Agents and to assume for itself to the fullest extent permitted by law
expenses and damages in connection with claims against such officers, directors
and Agents in connection with their service to the Company; and

WHEREAS, Section 145 of the General Corporation Law of the State of Delaware
(the “DGCL”), under which the Company is organized, empowers the Company to
indemnify by agreement its officers, directors, employees and agents, and
persons who serve, at the request of the Company, as directors, officers,
employees or agents of other corporations or enterprises, and expressly provides
that the indemnification provided by the DGCL is not exclusive; and

WHEREAS, the Company desires and has requested the Indemnitee to serve or
continue to serve as a director, officer or Agent of the Company free from undue
concern for claims for damages arising out of or related to such services to the
Company; and

WHEREAS, Indemnitee is willing to serve, continue to serve and to take on
additional service for or on behalf of the Company on the condition that he or
she be indemnified as herein provided; and

WHEREAS, it is intended that Indemnitee shall be paid promptly by the Company
all amounts necessary to effectuate in full the indemnity provided herein; and

WHEREAS, certain defined terms are set forth in Section 17 below:



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the covenants in this
Agreement, and of Indemnitee serving or continuing to serve the Company as an
Agent and intending to be legally bound hereby, the parties hereto agree as
follows:

1. Services by Indemnitee. Indemnitee agrees to serve or continue to serve
(a) as a director or an officer of the Company, or both, so long as Indemnitee
is duly appointed or elected and qualified, and until such time as Indemnitee
resigns or fails to stand for election or is removed from Indemnitee’s position
in each case in accordance with the applicable provisions of the Certificate of
Incorporation and Bylaws of the Company, or (b) otherwise as an Agent of the
Company. Indemnitee may from time to time also perform other services at the
request or for the convenience of, or otherwise benefiting the Company or any
subsidiary of the Company. Indemnitee may at any time and for any reason resign
or be removed from such position (subject to any other contractual obligation or
other obligation imposed by operation of law), in which event the Company shall
have no obligation under this Agreement to continue Indemnitee in any such
position.

2. Indemnification of Indemnitee. Subject to the limitations set forth herein
and particularly in Section 6 hereof, the Company hereby agrees to indemnify
Indemnitee as follows:

(a) The Company shall, with respect to any Proceeding (as hereinafter defined),
indemnify Indemnitee to the fullest extent permitted by applicable law or as
such law may from time to time be amended (but, in the case of any such
amendment, only to the extent such amendment permits the Company to provide
broader indemnification rights than the law permitted the Company to provide
before such amendment). The right to indemnification conferred herein shall be
presumed to have been relied upon by Indemnitee in serving or continuing to
serve the Company as an Agent and shall be enforceable as a contract right.
Without in any way diminishing the scope of the indemnification provided by this
Section 2(a), the rights of indemnification of Indemnitee shall include but
shall not be limited to those rights hereinafter set forth.

(b) The Company shall indemnify Indemnitee if Indemnitee is or was a party or is
threatened to be made a party to any Proceeding (other than an action by or in
the right of the Company) by reason of the fact that Indemnitee is or was an
Agent of the Company, or any subsidiary of the Company, or by reason of the fact
that Indemnitee is or was serving at the request of the Company as an Agent of
another corporation, partnership, joint venture, trust or other enterprise,
against Expenses (as hereinafter defined) or Liabilities (as hereinafter
defined), actually and reasonably incurred by Indemnitee in connection with such
Proceeding if Indemnitee acted in good faith and in a manner Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Company, and, with respect to any criminal action or proceeding, had no
reasonable cause to believe Indemnitee’s conduct was unlawful.

(c) The Company shall indemnify Indemnitee if Indemnitee was or is a party or is
threatened to be made a party to any Proceeding by or in the right of the
Company or any subsidiary of the Company to procure a judgment in its favor by
reason of the fact that Indemnitee is or was an Agent of the Company, or any
subsidiary of the Company, or by reason of the fact that Indemnitee is or was
serving at the request of the Company as an Agent of another corporation,
partnership, joint venture, trust or other enterprise, against (i) Expenses and
(ii) to the fullest extent permitted by law, Liabilities if Indemnitee acted in
good faith and in a manner Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company, except with respect to both
clauses (i) and (ii) hereof, no indemnification shall be made in respect of any
claim, issue or matter as to which Indemnitee shall have been adjudged to be
liable to the Company unless and only to the extent that the Court of Chancery
of the State of Delaware or the court in which such action or suit was brought
shall determine upon application that, despite the adjudication of liability but
in view of all the circumstances of the case, Indemnitee is fairly and
reasonably entitled to indemnity for such expenses which the Court of Chancery
of the State of Delaware or such other court shall deem proper.

 

2



--------------------------------------------------------------------------------

3. Advancement of Expenses. All reasonable Expenses incurred by or on behalf of
Indemnitee (including costs of enforcement of this Agreement) shall be advanced
from time to time by the Company to Indemnitee within thirty (30) days after the
receipt by the Company of a written request for an advance of Expenses, whether
prior to or after final disposition of a Proceeding (except to the extent that
there has been a Final Adverse Determination (as hereinafter defined) that
Indemnitee is not entitled to be indemnified for such Expenses), including
without limitation any Proceeding brought by or in the right of the Company. The
written request for an advancement of any and all Expenses under this paragraph
shall contain reasonable detail of the Expenses incurred by Indemnitee. In the
event that such written request shall be accompanied by an affidavit of counsel
to Indemnitee to the effect that such counsel has reviewed such Expenses and
that such Expenses are reasonable in such counsel’s view, then such expenses
shall be deemed reasonable in the absence of clear and convincing evidence to
the contrary. By execution of this Agreement, Indemnitee shall be deemed to have
made whatever undertaking as may be required by law at the time of any
advancement of Expenses with respect to repayment to the Company of such
Expenses. In the event that the Company shall breach its obligation to advance
Expenses under this Section 3, the parties hereto agree that Indemnitee’s
remedies available at law would not be adequate and that Indemnitee would be
entitled to specific performance.

4. Presumptions and Effect of Certain Proceedings. Upon making a request for
indemnification, Indemnitee shall be presumed to be entitled to indemnification
under this Agreement and the Company shall have the burden of proof to overcome
that presumption in reaching any contrary determination. The termination of any
Proceeding by judgment, order, settlement, arbitration award or conviction, or
upon a plea of nolo contendere or its equivalent shall not affect this
presumption or, except as determined by a judgment or other final adjudication
adverse to Indemnitee, establish a presumption regarding any factual matter
relevant to determining Indemnitee’s rights to indemnification hereunder. If the
person or persons so empowered to make a determination pursuant to Section 5
hereof shall have failed to make the requested determination within the period
provided for in Section 5 hereof, a determination that Indemnitee is entitled to
indemnification shall be deemed to have been made.

5. Procedure for Determination of Entitlement to Indemnification.

(a) Whenever Indemnitee believes that Indemnitee is entitled to indemnification
pursuant to this Agreement, Indemnitee shall submit a written request for
indemnification to the Company. Any request for indemnification shall include
sufficient documentation or information reasonably available to Indemnitee for
the determination of entitlement to indemnification. In any event, Indemnitee
shall submit Indemnitee’s claim for indemnification within a reasonable time,
not to exceed five (5) years after any judgment, order, settlement, dismissal,
arbitration award, conviction, acceptance of a plea of nolo contendere or its
equivalent, or final determination, whichever is the later date for which
Indemnitee requests indemnification. The Secretary or other appropriate officer
shall, promptly upon receipt of Indemnitee’s request for indemnification, advise
the Board of Directors in writing that Indemnitee has made such request.
Determination of Indemnitee’s entitlement to indemnification shall be made not
later than sixty (60) days after the Company’s receipt of Indemnitee’s written
request for such indemnification, provided that any request for indemnification
for Liabilities, other than amounts paid in settlement, shall have been made
after a determination thereof in a Proceeding. If it is so determined that the
Indemnitee is entitled to indemnification, and Indemnitee has already paid the
Liabilities, reimbursement to the Indemnitee shall be made within ten (10) days
after such determination; otherwise, the Company shall pay the Liabilities on
behalf of the Indemnitee if and when the Indemnitee becomes legally obligated to
make payment.

(b) The Company shall be entitled to select the forum in which Indemnitee’s
entitlement to indemnification will be heard; provided, however, that if there
is a Change in Control of the Company, Independent Legal Counsel (as hereinafter
defined) shall determine whether Indemnitee is entitled to indemnification. The
forum shall be any one of the following:

(i) a majority vote of Disinterested Directors (as hereinafter defined), even
though less than a quorum;

(ii) by a committee of Disinterested Directors designated by majority vote of
Disinterested Directors, even though less than a quorum;

 

3



--------------------------------------------------------------------------------

(iii) Independent Legal Counsel, whose determination shall be made in a written
opinion; or

(iv) the stockholders of the Company.

6. Specific Limitations on Indemnification. Notwithstanding anything in this
Agreement to the contrary, the Company shall not be obligated under this
Agreement to make any payment to Indemnitee with respect to any Proceeding (and
Indemnitee hereby waives and relinquishes any right under this Agreement, the
Certificate of Incorporation, the Bylaws or otherwise to be indemnified and held
harmless or to receive any advancement of Expenses):

(a) Provided there has been no Change in Control, for Liabilities in connection
with Proceedings settled without the Company’s consent, which consent, however,
shall not be unreasonably withheld;

(b) For an accounting of profits made from the purchase or sale by Indemnitee of
securities of the Company within the meaning of section 16(b) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), or similar provisions of
any state statutory or common law;

(c) To the extent it would be otherwise prohibited by law; or

(d) In connection with a Proceeding commenced by Indemnitee (other than a
Proceeding commenced by Indemnitee to enforce Indemnitee’s rights under this
Agreement) unless the commencement of such Proceeding was authorized by the
Board of Directors.

7. Fees and Expenses of Independent Legal Counsel. The Company agrees to pay the
reasonable fees and expenses of Independent Legal Counsel should such
Independent Legal Counsel be retained to make a determination of Indemnitee’s
entitlement to indemnification pursuant to Section 5(b) of this Agreement, and
to fully indemnify such Independent Legal Counsel against any and all expenses
and losses incurred by any of them arising out of or relating to this Agreement
or their engagement pursuant hereto.

8. Remedies of Indemnitee.

(a) In the event that (i) a determination pursuant to Section 5 hereof is made
that Indemnitee is not entitled to indemnification, (ii) advances of Expenses
are not made pursuant to this Agreement, (iii) payment has not been timely made
following a determination of entitlement to indemnification pursuant to this
Agreement, or (iv) Indemnitee otherwise seeks enforcement of this Agreement,
Indemnitee shall be entitled to a final adjudication in the Court of Chancery of
the State of Delaware of the remedy sought. Alternatively, unless court approval
is required by law for the indemnification sought by Indemnitee, Indemnitee at
Indemnitee’s option may seek an award in arbitration to be conducted by a single
arbitrator in accordance with JAMS’ Comprehensive Arbitration Rules and
Procedures then in effect, which award is to be made within ninety (90) days
following the filing of the demand for arbitration. The Company shall not oppose
Indemnitee’s right to seek any such adjudication or arbitration award. In any
such proceeding or arbitration Indemnitee shall be presumed to be entitled to
indemnification and advancement of Expenses under this Agreement and the Company
shall have the burden of proof to overcome that presumption.

 

4



--------------------------------------------------------------------------------

(b) In the event that a determination that Indemnitee is not entitled to
indemnification, in whole or in part, has been made pursuant to Section 5
hereof, the decision in the judicial proceeding or arbitration provided in
paragraph (a) of this Section 8 shall be made de novo and Indemnitee shall not
be prejudiced by reason of a determination that Indemnitee is not entitled to
indemnification.

(c) If a determination that Indemnitee is entitled to indemnification has been
made pursuant to Section 5 hereof, or is deemed to have been made pursuant to
Section 4 hereof or otherwise pursuant to the terms of this Agreement, the
Company shall be bound by such determination.

(d) The Company shall be precluded from asserting that the procedures and
presumptions of this Agreement are not valid, binding and enforceable. The
Company shall stipulate in any such court or before any such arbitrator that the
Company is bound by all the provisions of this Agreement and is precluded from
making any assertion to the contrary.

(e) Expenses reasonably incurred by Indemnitee in connection with Indemnitee’s
request for indemnification under, seeking enforcement of or to recover damages
for breach of this Agreement shall be advanced by the Company when and as
incurred by Indemnitee irrespective of any Final Adverse Determination that
Indemnitee is not entitled to indemnification.

9. Contribution. To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company, in lieu of indemnifying Indemnitee, shall
contribute to the amount incurred by Indemnitee, whether for judgments, fines,
penalties, excise taxes, amounts paid or to be paid in settlement and/or for
Expenses, in connection with any claim relating to an indemnifiable event under
this Agreement, in such proportion as is deemed fair and reasonable in light of
all of the circumstances of such Proceeding in order to reflect (i) the relative
benefits received by the Company and Indemnitee as a result of the event(s)
and/or transaction(s) giving cause to such Proceeding; and/or (ii) the relative
fault of the Company (and its directors, officers, employees and agents) and
Indemnitee in connection with such event(s) and/or transaction(s).

10. Maintenance of Insurance. The Company represents that it presently has in
place certain directors’ and officers’ liability insurance policies covering its
directors and officers. Subject only to the provisions within this Section 10,
the Company agrees that so long as Indemnitee shall have consented to serve or
shall continue to serve as a director or officer of the Company, or both, or as
an Agent of the Company, and thereafter so long as Indemnitee shall be subject
to any possible Proceeding (such periods being hereinafter sometimes referred to
as the “Indemnification Period”), the Company will use all reasonable efforts to
maintain in effect for the benefit of Indemnitee one or more valid, binding and
enforceable policies of directors’ and officers’ liability insurance from
established and reputable insurers, providing, in all material respects,
coverage both in scope and amount which are substantially similar to that
presently provided or, following the Company’s initial public offering, than
that provided as of the time of such initial public offering.

Anything in this Agreement to the contrary notwithstanding, to the extent that
and for so long as the Company shall choose to continue to maintain any policies
of directors’ and officers’ liability insurance during the Indemnification
Period, the Company shall maintain similar and equivalent insurance for the
benefit of Indemnitee during the Indemnification Period (unless such insurance
shall be less favorable to Indemnitee than the Company’s existing policies).

 

5



--------------------------------------------------------------------------------

11. Modification, Waiver, Termination and Cancellation. No supplement,
modification, termination, cancellation or amendment of this Agreement shall be
binding unless executed in writing by both of the parties hereto. No waiver of
any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provisions hereof (whether or not similar), nor shall such
waiver constitute a continuing waiver.

12. Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and shall do everything that
may be necessary to secure such rights, including the execution of such
documents necessary to enable the Company effectively to bring suit to enforce
such rights.

13. Notice by Indemnitee and Defense of Claim. Indemnitee shall promptly notify
the Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any matter,
whether civil, criminal, administrative or investigative that may result in the
right to indemnification or the advancement of Expenses, but the omission so to
notify the Company will not relieve it from any liability that it may have to
Indemnitee if such omission does not prejudice the Company’s rights. If such
omission does prejudice the Company’s rights, the Company will be relieved from
liability only to the extent of such prejudice. Notwithstanding the foregoing,
such omission will not relieve the Company from any liability that it may have
to Indemnitee otherwise than under this Agreement. With respect to any
Proceeding as to which Indemnitee notifies the Company of the commencement
thereof:

(a) The Company will be entitled to participate therein at its own expense; and

(b) The Company jointly with any other indemnifying party similarly notified
will be entitled to assume the defense thereof, with counsel reasonably
satisfactory to Indemnitee; provided, however, that the Company shall not be
entitled to assume the defense of any Proceeding if there has been a Change in
Control or if Indemnitee shall have reasonably concluded that there may be a
conflict of interest between the Company and Indemnitee with respect to such
Proceeding. After notice from the Company to Indemnitee of its election to
assume the defense thereof, the Company will not be liable to Indemnitee under
this Agreement for any Expenses subsequently incurred by Indemnitee in
connection with the defense thereof, other than reasonable costs of
investigation or as otherwise provided below. Indemnitee shall have the right to
employ Indemnitee’s own counsel in such Proceeding, but the fees and expenses of
such counsel incurred after notice from the Company of its assumption of the
defense thereof shall be at the expense of Indemnitee unless:

(i) the employment of counsel by Indemnitee has been authorized by the Company;

(ii) Indemnitee shall have reasonably concluded that counsel engaged by the
Company may not adequately represent Indemnitee due to, among other things,
actual or potential differing interests; or

(iii) the Company shall not in fact have employed counsel to assume the defense
in such Proceeding or shall not in fact have assumed such defense and be acting
in connection therewith with reasonable diligence; in each of which cases the
fees and expenses of such counsel shall be at the expense of the Company.

(c) The Company shall not settle any Proceeding in any manner that would impose
any penalty or limitation on Indemnitee without Indemnitee’s written consent;
provided, however, that Indemnitee will not unreasonably withhold his or her
consent to any proposed settlement.

 

6



--------------------------------------------------------------------------------

14. Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given if (i) delivered
by hand and receipted for by the party to whom said notice or other
communication shall have been directed, or (ii) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed:

 

  (a)

If to Indemnitee, to the address set forth below Indemnitee’s signature on the
signature page hereof.

 

  (b)

If to the Company, to:

Salarius Pharmaceuticals, Inc.

2450 Holcombe Blvd.

Suite J-608

Houston, Texas 77021

or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.

15. Nonexclusivity. The rights of Indemnitee hereunder shall not be deemed
exclusive of any other rights to which Indemnitee may be entitled under
applicable law, the Company’s Certificate of Incorporation or Bylaws, or any
agreements, vote of stockholders, resolution of the Board of Directors or
otherwise, and to the extent that during the Indemnification Period the rights
of the then existing directors and officers are more favorable to such directors
or officers than the rights currently provided to Indemnitee thereunder or under
this Agreement, Indemnitee shall be entitled to the full benefits of such more
favorable rights.

16. Indemnification and Advancement Rights Primary. The Company hereby
acknowledges that Indemnitee has or may have certain rights to indemnification,
advancement of expenses and/or insurance provided by one or more parties other
than the Company or an affiliate of the Company (collectively, the “Secondary
Indemnitors”). The Company hereby acknowledges and the Company and Indemnitee
hereby agree that: (i) the Company is the indemnitor of first resort (i.e., its
obligations to Indemnitee are primary and any obligation of the Secondary
Indemnitors to advance expenses or to provide indemnification for the same
expenses or liabilities incurred by Indemnitee are secondary); (ii) the Company
shall be required to advance the full amount of expenses incurred by Indemnitee
and shall be liable for the full amount of all expenses, judgments, penalties,
fines and amounts paid in settlement to the extent legally permitted and as
required by the terms of this Agreement and the Certificate of Incorporation
and/or Bylaws of the Company (or any other agreement between the Company and
Indemnitee), without regard to any rights Indemnitee may have against the
Secondary Indemnitors; and (iii) the Company irrevocably waives, relinquishes
and releases the Secondary Indemnitors from any and all claims against the
Secondary Indemnitors that the Company may have for contribution, subrogation or
any other recovery of any kind in respect thereof. The Company further agrees
that no advancement or payment by the Secondary Indemnitors on behalf of
Indemnitee with respect to any claim for which Indemnitee has sought
indemnification from the Company shall affect the foregoing and the Secondary
Indemnitors shall have a right of contribution and/or subrogation to the extent
of such advancement or payment to all of the rights of recovery of Indemnitee
against the Company. The Company and Indemnitee agree that the Secondary
Indemnitors are express third party beneficiaries of the terms of this
provision.

 

7



--------------------------------------------------------------------------------

17. Certain Definitions.

(a) “Agent” shall mean any person who is or was, or who has consented to serve
as, a director, officer, employee, agent, fiduciary, joint venturer, partner,
manager or other official of the Company or a subsidiary or an affiliate of the
Company, or any other entity (including without limitation, an employee benefit
plan), in each case either at the request of, for the convenience of, or
otherwise to benefit the Company or a subsidiary of the Company. Any person who
is or was serving as a director, officer, employee or agent of a subsidiary of
the Company shall be deemed to be serving, or have served, at the request of the
Company.

(b) “Change in Control” shall mean the occurrence, after the Company’s initial
public offering, of any of the following:

(i) Both (A) any “person” (as defined below) is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing at least twenty percent
(20%) of the total voting power represented by the Company’s then outstanding
voting securities and (B) the beneficial ownership by such person of securities
representing such percentage is not approved by a majority of the “Continuing
Directors” (as defined below);

(ii) Any “person” is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing at least fifty percent (50%) of the total voting power represented
by the Company’s then outstanding voting securities;

(iii) A change in the composition of the Board of Directors occurs, as a result
of which fewer than two-thirds of the incumbent directors are directors (the
“Continuing Directors”) who either (A) had been directors of the Company on the
“look-back date” (as defined below) (the “Original Directors”) or (B) were
elected, or nominated for election, to the Board of Directors with the
affirmative votes of at least a majority in the aggregate of the Original
Directors who were still in office at the time of the election or nomination and
directors whose election or nomination was previously so approved;

(iv) The stockholders of the Company approve a merger or consolidation of the
Company with any other Company, if such merger or consolidation would result in
the voting securities of the Company outstanding immediately prior thereto
representing (either by remaining outstanding or by being converted into voting
securities of the surviving entity) 50% or less of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation; or

(v) The stockholders of the Company approve (A) a plan of complete liquidation
of the Company or (B) an agreement for the sale or disposition by the Company of
all or substantially all of the Company’s assets.

For purposes of Subsections (i) and (ii) above, the term “person” shall have the
same meaning as when used in sections 13(d) and 14(d) of the Exchange Act, but
shall exclude (x) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or of a parent or subsidiary of the Company
or (y) a Company owned directly or indirectly by the stockholders of the Company
in substantially the same proportions as their ownership of the common stock of
the Company.

For purposes of Subsection (iii) above, the term “look-back date” shall mean the
later of (x) the date first written above in the preamble to this Agreement or
(y) the date 24 months prior to the date of the event that may constitute a
“Change in Control.”

 

8



--------------------------------------------------------------------------------

Any other provision of this Section 17(b) notwithstanding, the term “Change in
Control” shall not include a transaction, if undertaken at the election of the
Company, the result of which is to sell all or substantially all of the assets
of the Company to another corporation (the “Surviving Company”); provided that
the Surviving Company is owned directly or indirectly by the stockholders of the
Company immediately following such transaction in substantially the same
proportions as their ownership of the Company’s common stock immediately
preceding such transaction; and provided, further, that the Surviving Company
expressly assumes this Agreement.

(c) “Disinterested Director” shall mean a director of the Company who is not or
was not a party to the Proceeding in respect of which indemnification is being
sought by Indemnitee.

(d) “Expenses” shall include all direct and indirect costs (including, without
limitation, attorneys’ fees, retainers, court costs, transcripts, fees of
experts, witness fees, travel expenses, duplicating costs, printing and binding
costs, telephone charges, postage, delivery service fees, all other
disbursements or out-of-pocket expenses and reasonable compensation for time
spent by Indemnitee for which Indemnitee is otherwise not compensated by the
Company or any third party) actually and reasonably incurred in connection with
either the investigation, defense, settlement or appeal of a Proceeding or
establishing or enforcing a right to indemnification under this Agreement,
applicable law or otherwise; provided, however, that “Expenses” shall not
include any Liabilities.

(e) “Final Adverse Determination” shall mean that a determination that
Indemnitee is not entitled to indemnification shall have been made pursuant to
Section 5 hereof and either (1) a final adjudication in the courts of the State
of Delaware from which there is no further right of appeal or decision of an
arbitrator pursuant to Section 8(a) hereof shall have denied Indemnitee’s right
to indemnification hereunder, or (2) Indemnitee shall have failed to file a
complaint in a Delaware court or seek an arbitrator’s award pursuant to
Section 8(a) for a period of one hundred twenty (120) days after the
determination made pursuant to Section 5 hereof.

(f) “Independent Legal Counsel” shall mean a law firm or a member of a firm
selected by the Company and approved by Indemnitee (which approval shall not be
unreasonably withheld) or, if there has been a Change in Control, selected by
Indemnitee and approved by the Company (which approval shall not be unreasonably
withheld), that neither is presently nor in the past five (5) years has been
retained to represent: (i) the Company or any of its subsidiaries or affiliates,
or Indemnitee or any Company of which Indemnitee was or is a director, officer,
employee or agent, or any subsidiary or affiliate of such a corporation, in any
material matter, or (ii) any other party to the Proceeding giving rise to a
claim for indemnification hereunder. Notwithstanding the foregoing, the term
“Independent Legal Counsel” shall not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Company or Indemnitee in an
action to determine Indemnitee’s right to indemnification under this Agreement.

(g) “Liabilities” shall mean liabilities of any type whatsoever including, but
not limited to, any judgments, fines, Employee Retirement Income Security Act
excise taxes and penalties, penalties and amounts paid in settlement (including
all interest assessments and other charges paid or payable in connection with or
in respect of such judgments, fines, penalties or amounts paid in settlement) of
any Proceeding.

(h) “Proceeding” shall mean any threatened, pending or completed action, claim,
suit, arbitration, alternate dispute resolution mechanism, investigation,
administrative hearing or any other proceeding whether civil, criminal,
administrative or investigative, in which Indemnitee was, is or will be involved
as a party, as a witness or otherwise, that is associated with Indemnitee’s
being an Agent of the Company.

 

9



--------------------------------------------------------------------------------

18. Binding Effect; Duration and Scope of Agreement. This Agreement shall be
binding upon the parties hereto and their respective successors and assigns
(including any direct or indirect successor by purchase, merger, consolidation
or otherwise to all or substantially all of the business or assets of the
Company), spouses, heirs and personal and legal representatives. This Agreement
shall be deemed to be effective as of the commencement date of the Indemnitee’s
service as an officer or director of the Company and shall continue in effect
during the Indemnification Period, regardless of whether Indemnitee continues to
serve as an Agent.

19. Severability. If any provision or provisions of this Agreement (or any
portion thereof) shall be held to be invalid, illegal or unenforceable for any
reason whatsoever:

(a) the validity, legality and enforceability of the remaining provisions of
this Agreement shall not in any way be affected or impaired thereby; and

(b) to the fullest extent legally possible, the provisions of this Agreement
shall be construed so as to give effect to the intent of any provision held
invalid, illegal or unenforceable.

20. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware, as applied to
contracts between Delaware residents entered into and to be performed entirely
within the State of Delaware, without regard to conflict of laws rules.

21. Consent to Jurisdiction. Except with respect to any arbitration commenced by
Indemnitee pursuant to Section 8 of this Agreement, the Company and Indemnitee
each irrevocably consent to the jurisdiction of the courts of the State of
Delaware for all purposes in connection with any action or proceeding that
arises out of or relates to this Agreement and agree that any action instituted
under this Agreement shall be brought only in the state courts of the State of
Delaware.

22. Entire Agreement. This Agreement represents the entire agreement between the
parties hereto, and there are no other agreements, contracts or understandings
between the parties hereto with respect to the subject matter of this Agreement,
except as specifically referred to herein or as provided in Section 15 hereof.

23. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original but all of
which together shall constitute one and the same Agreement.

[Signature Page Follows]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer and Indemnitee has executed this Agreement as of the
date first above written.

 

SALARIUS PHARMACEUTICALS, INC.,

a Delaware corporation

By:  

                 

Name:  

 

Title:  

 

INDEMNITEE

By:  

             

Printed name:  

 

Address:  

 

 

 